

113 S2104 RS: National Park Access Act
U.S. Senate
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 638113th CONGRESS2d SessionS. 2104[Report No. 113–298]IN THE SENATE OF THE UNITED STATESMarch 11, 2014Mr. Flake (for himself, Mr. Udall of Colorado, Mr. Alexander, Mr. McCain, Mr. Bennet, Mr. Lee, Mr. Hatch, and Mr. Corker) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 10, 2014Reported by Ms. Landrieu, without amendmentA BILLTo require the Director of the National Park Service to refund to States all State funds that were
			 used to reopen and temporarily operate a unit of the National Park System
			 during the October 2013 shutdown.1.Short titleThis Act may be cited as the National Park Access Act.2.FindingsCongress finds that—(1)during the period in October 2013 in which there was a lapse in
			 appropriations (referred to in this section as the Government shutdown), the National Park Service entered into agreements with the States of Arizona, Colorado, New
			 York, South Dakota, Tennessee, and Utah to temporarily reopen iconic
			 national treasures in the National Park System, such as the Grand Canyon,
			 Mount Rushmore, and the Statue of Liberty;(2)pursuant to the agreements described in paragraph (1), the States listed in paragraph (1) advanced
			 approximately $2,000,000 to the National Park Service to pay for park
			 operations during the Government shutdown;(3)the units of the National Park System that were temporarily reopened using State funds also
			 collected gate entry fees;(4)the Government shutdown ended when Congress passed the Continuing Appropriations Act, 2014 (Public
			 Law 113–46), which retroactively funded Federal agencies and Federal
			 employee salaries for the period of time during which the Government was
			 shut down;(5)by virtue of the retroactive appropriation made by Congress, the National Park Service retained an
			 unintended shutdown windfall from the States listed in paragraph (1) of
			 approximately $2,000,000; and(6)the States listed in paragraph (1) that entered into agreements  described in paragraph (1) with
			 the National Park Service should be fully reimbursed for advancing funds
			 to maintain public access to iconic national treasures in the National
			 Park System during the Government shutdown.3.Refund of funds used by States to operate national parks during shutdown(a)In generalThe Director of the National Park Service shall refund to each State all funds of the State that
			 were used to reopen and temporarily operate  a unit of the National Park
			 System during the period in October 2013 in which there was a lapse in
			 appropriations for the unit.(b)FundingFunds of the  National Park Service that are appropriated after  the date of enactment of this Act
			 shall be used to carry out this section.December 10, 2014Reported without amendment